Citation Nr: 0116723	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to assignment of a higher (compensable) 
initial disability rating for bilateral hearing loss.

2.  Entitlement to assignment of a higher (compensable) 
initial disability rating for scarring and perforations of 
the eardrums.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted the veteran's claims for 
service connection for bilateral hearing loss and for 
scarring and perforations of the eardrums, and assigned a 
noncompensable (zero percent) rating for each disorder.  The 
veteran filed a timely appeal to the disability ratings 
assigned by the RO.

The Board notes that in its May 2001 Informal Hearing 
Presentation, the veteran's service representative raised the 
issue of entitlement to service connection for residuals of 
exposure to asbestos.  As this issue has not been developed 
or certified for appellate review, it is hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear.

3.  The veteran has been awarded the maximum schedular rating 
available for his scarring and perforations of the eardrums, 
and there is no evidence that the schedular criteria are 
inadequate to evaluate this disability, or that the veteran's 
disability has caused frequent hospitalization or marked 
interference with employment.




CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a higher 
(compensable) initial disability rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.85, Diagnostic Code 6100 (2000).

2.  The schedular criteria for assignment of a higher 
(compensable) initial disability rating for scarring and 
perforations of the eardrums have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); §§ 3.321, 
4.1-4.3, 4.7, 4.87, Diagnostic Code 6299-6211 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be awarded a higher rating for his hearing loss, since he has 
hearing loss in both ears, and is wearing hearing aids.  He 
also feels he should be awarded a higher rating for his 
scarring/perforations of the eardrums, as he sometimes 
experiences drainage in his ears.  The veteran maintains that 
when his ears drain he is unable to wear his hearing aids. 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
newly enacted legislation provides, among other things, for 
VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, and/or lay 
evidence needed to substantiate his claims.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and, in fact, it appears that all 
evidence identified by the veteran relative to the claims on 
appeal has been obtained and associated with the claims 
folder.  Specifically, service medical records were obtained 
and associated with the claims folder, and the National 
Personnel Records Center (NPRC) has indicated that all 
available records have been forwarded.  Multiple VA 
examinations were conducted, including examinations as 
recently as March 2000, and copies of all of these reports 
have been associated with the veteran's claims file.  Recent 
VA treatment notes have been requested and received, and have 
also been placed in his claims file.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Therefore, the Board finds 
that there is no indication that there are any relevant 
outstanding medical records to be procured.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for a neuropsychiatric disorder.  The Board 
concludes that the discussions in the rating decision, SOC, 
and SSOC have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board finds that the record as 
it stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A brief review of the history of this appeal reveals that in 
a May 2000 rating decision, the veteran was awarded service 
connection for bilateral hearing loss, rated as 
noncompensable.  The veteran was also awarded service 
connection for scarring/perforations of the eardrums, rated 
as noncompensable.  The veteran disagreed with those ratings, 
and initiated this appeal.  As the veteran is appealing the 
original assignment of ratings for his service-connected 
bilateral hearing loss and scarring/perforations of the 
eardrums, the severity of the veteran's disabilities is to be 
considered during the entire period from the initial 
assignment of the disability ratings to the present time.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

I.  Bilateral Hearing Loss.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule has 
established eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (2000).  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In March 2000, the veteran underwent a VA audiological 
examination.  The results of this examination showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
60
60
LEFT
10
15
35
65
80

Pure tone threshold levels averaged 43 decibels for the right 
ear and 49 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 92 percent in 
the right ear and of 92 percent in the left ear.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.  Considering that the veteran's 
right ear manifests an average puretone threshold of 43, and 
92 percent of speech discrimination, the right ear meets a 
Level I designation.  As the left ear manifests an average 
puretone threshold of 49, and 92 percent of speech 
discrimination, the left ear also meets a Level I 
designation.  Combining the Level I designations, the 
resulting percentage evaluation for bilateral hearing 
impairment is noncompensable.  See 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.  The Board notes that neither the 
veteran's right ear or left ear manifests an exceptional 
pattern of hearing loss, and the provisions of 38 C.F.R. 
§ 4.86 are not applicable. 

In making this determination, the Board has considered the 
previous evidence of record, which consists of a VA 
audiometric examination dated in May 1993.  Such evidence is 
consistent with the hearing acuity reflected on the most 
recent VA examinations in March 2000.  Although the veteran's 
claims file also contains records dated in July and September 
1997 from Christie Clinic Association, a private health care 
facility, which indicate that the veteran underwent 
audiometric testing at that facility in July 1997, the 
records interpreting these results are illegible.  
Furthermore, the results of this testing were expressed in 
graphic form, rather than in numeric form, and the Board is 
unable to make a medical determination as to their results.  
In any event, those records are dated prior to the effective 
date of the award of service connection, and do not reflect 
the severity of the veteran's hearing loss from October 1999 
to the present, which is the more relevant time period for 
this appeal.

The Board has also considered the veteran's contention that 
his hearing loss has increased in severity because he wears 
hearing aids and that the noncompensable rating in effect 
does not adequately reflect the severity of his bilateral 
hearing loss.  Although the veteran's contention is credible, 
it may not serve to establish entitlement to a higher rating 
for hearing loss because "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. at 349.  Here, such mechanical 
application establishes that a noncompensable rating is 
warranted.

II.  Scarring and Perforation of the Eardrums.

A progress note from Christie Clinic Association dated in 
July 1997 indicates that an examination of the veteran's 
right ear was normal.  His left ear had a patch on it which 
was coming off, apparently placed there to cover a pinpoint 
perforation in the tympanic membrane.  The examiner indicated 
that the perforation was "95% better" but was not 
completely closed, and that if it had not completely closed 
by the time of a follow-up visit, a new patch would be 
applied.  The examiner diagnosed left tympanic membrane 
perforation and epistaxis.

Also relevant is the report of a VA ear diseases examination 
conducted in March 2000.  At that time, the veteran 
complained that ever since his discharge from the military in 
1955, he had continuous, periodic complications with both 
ears, especially the left ear, resulting in ear infections, 
perforations, and treatments.  Examination revealed bilateral 
tympanosclerosis with retraction of the tympanic membranes, 
worse in the right ear, which had marked scarring.  The Weber 
test was normal.  The external ear, tympanic membranes, 
middle ear, and mastoid were normal, except for bilateral 
tympanosclerosis with retraction of the eardrums, worse on 
the right.  There was no evidence of middle or inner ear 
infection.  No diagnosis of an organic ear disorder was 
rendered at that time.

Also of record are VA progress notes dated from March to 
September 2000.  Of particular note are treatment records 
dated in March and June of that year.  At the time of 
treatment in March 2000, the veteran complained of bilateral 
earache which was bothering him and which was accompanied by 
impaired hearing.  On bilateral ear examination, erythema was 
noted in the ear canal, but no pus discharge was seen.  The 
examiner diagnosed bilateral otitis media with hearing loss, 
and prescribed the antibiotic Cipro.

At the time of treatment in June 2000, the veteran stated 
that he had a history of otitis externa and had been 
prescribed Cipro for treatment of the disorder, but that the 
effects eventually wore off, causing discharge from the ears.  
On physical examination, the left ear tympanic membrane 
looked "okay," and the external canal did not show any 
erythema or discharge.  However, the right ear had external 
canal erythema, and there was some mild serous drainage.  The 
tympanic membrane itself looked "okay."  The examiner 
diagnosed otitis externa, right ear.

The veteran's scarring and perforations of the eardrums has 
been evaluated as noncompensably (zero percent) disabling by 
analogy to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6211, pursuant to which the severity of perforation 
of the tympanic membrane is evaluated.  Under this code, a 
noncompensable (zero percent) rating is the only rating 
available, regardless of severity.  Therefore, the Board 
finds that an increased rating cannot be assigned under DC 
6211 for the veteran's disorder.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
diagnostic codes.  The only other organic ear disorders shown 
by the recent medical record include otitis externa and 
tinnitus.  However, an evaluation under DC 6210, pursuant to 
which the severity of chronic otitis externa is evaluated, is 
not warranted, since the veteran has not been service 
connected for this disorder.  In this regard, the Board notes 
that in the SSOC issued by the RO in January 2001, the RO 
specifically noted that the veteran had not established 
service connection for otitis media, and informed him that if 
he wished to claim service connection for this disorder, he 
should inform the RO and furnish medical evidence of his 
first treatment for the claimed condition after discharge 
from service and all subsequent treatments.  Furthermore, an 
evaluation under DC 6260, pursuant to which the severity of 
recurrent tinnitus is evaluated, is not warranted, since the 
veteran has already been separately service connected and 
rated for this disorder.  Therefore, the Board finds that the 
VA Rating Schedule provides no other applicable codes which 
would provide for an increased rating.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's scarring and perforations of the eardrums.  The 
Board would again point out that its denial of the instant 
claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In regard to possible 
entitlement to an extra-schedular evaluation, that matter is 
addressed in the conclusion below.

III.  Conclusion.

In reaching the foregoing determinations, the Board has 
considered the history of the veteran's bilateral hearing 
loss and scarring and perforations of the eardrums, as well 
as the current clinical manifestations and the effect these 
disabilities may have on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2.  The Board has also considered the 
severity of the bilateral hearing loss and scarring and 
perforations of the eardrums during the entire period from 
the initial assignment of disability ratings to the present 
time.  See Fenderson, 12 Vet. App. at 125-126.  On the basis 
of the objective evidence, the veteran's bilateral hearing 
loss and scarring and perforations of the eardrums does not 
support assignment of compensable ratings.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claims 
for increased ratings and, as such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
Further, the evidence does not reflect that the veteran's 
bilateral hearing loss and/or scarring and perforations of 
the eardrums adversely affects his employment.  In any event, 
the Board points out that the VA Schedule for Rating 
Disabilities assigns percentage ratings that are intended to 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries.  38 C.F.R. § 4.1.  In the present 
case, the evidence does not demonstrate that the veteran's 
bilateral hearing loss and/or scarring and perforations of 
the eardrums has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.

An increased (compensable) rating for scarring and 
perforations of the eardrums is denied.


		
	L. HELINSKI 
	Acting Member, Board of Veterans' Appeals

 

